MEMORANDUM OF DECISION.
The employer, Eastern Maine Medical Center, appeals from a pro forma judgment of the Superior Court (Penobscot County) entered on a decision of the Workers’ Compensation Commission, dated April 18,1980, and awarding the employee, Dorothy Ken-nard, a nurse’s aide, further compensation for partial disability; raising as its sole issue on appeal the sufficiency of the evidence to support that decision and that judgment.
We affirm the judgment, finding there was sufficient evidence before the *55tribunal below to warrant its finding that Mrs. Kennard was partially disabled and its conclusion that she was entitled to further compensation.
It is well settled that the Commission’s findings of fact are final if supported by competent evidence and reasonable inferences drawn therefrom, even if other evidence before the Commission would have supported a contrary finding. McKenzie v. C. F. Hathaway Co., Me., 415 A.2d 252, 253 (1980).
The entry, therefore, will be:
Appeal denied.
Judgment affirmed.
It is further ordered that the employer pay to the employee an allowance of $550.00 for her counsel fees, plus her reasonable out-of-pocket expenses for this appeal.
All concurring.